Citation Nr: 0608207	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD), to include as secondary to the 
service-connected post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, currently diagnosed as lipoma.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

5.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.

6.  Entitlement to an initial rating in excess of 20 percent 
for a cervical spine disorder.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  By a 
November 2001 rating decision, the RO denied service 
connection for a left shoulder separation.  Thereafter, 
service connection was denied, in part, for sleep apnea and 
GERD as directly related to service by a May 2004 rating 
decision.  In addition, this decision confirmed and continued 
the 50 percent rating for the veteran's PTSD.  An August 2004 
rating decision found that new and material evidence had not 
been received to reopen the claim of service connection for 
lipoma.  Service connection was established for chronic 
cervical strain with mild degenerative changes of the 
cervical spine by a December 2004 rating decision, evaluated 
as 20 percent disabling, effective September 8, 2003.  
Finally, service connection was denied for GERD as secondary 
to PTSD by a June 2005 rating decision.

The veteran appealed all of the foregoing rating decisions, 
contending that either service connection was warranted for 
the claimed disabilities, or that higher ratings were 
warranted.

Although not entirely clear, it appears that the RO 
determined that new and material evidence had been received 
to reopen the previously denied left shoulder claim, but 
denied service connection for this disability on the merits.  
Despite the apparent determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  The competent medical evidence does not reflect that the 
veteran currently has sleep apnea.

2.  Although the veteran's GERD was not caused by his 
service-connected PTSD, the competent medical evidence tends 
to reflect that it has been aggravated by this disability.

3.  Service connection was denied for a skin disorder by a 
September 1987 rating decision.  This was the last final 
decision of this claim.

4.  A June 1998 rating decision found that new and material 
evidence had not been received to reopen the previously 
denied left shoulder claim.  This was the last final decision 
of this claim.

5.  The additional evidence received since the last prior 
denial of the veteran's claim of service connection for a 
left shoulder disorder bears directly and substantially upon 
the specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

6.  The veteran's history of recurrent dislocations of the 
left shoulder was noted at the time of his enlistment into 
active service, and was not aggravated therein.

7.  Although the evidence received since the last prior 
denial of service connection for a skin disorder was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record 
at the time of the last prior final denial, and does not 
raise a reasonable possibility of substantiating the claim.

8.  The veteran's PTSD is manifested by depression, anxiety, 
and chronic sleep impairment to include nightmares.

9.  The veteran's PTSD does not result in occupational and 
social impairment due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control with periods of violence; spatial 
disorientation; and/or neglect of personal appearance and 
hygiene.

10.  Even when taking into consideration the veteran's 
complaints of pain, there are no distinctive period(s) where 
his service-connected cervical spine disorder is manifest by 
severe limitation of motion, forward flexion to 15 degrees or 
less, nor ankylosis.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for sleep apnea.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Service connection is warranted for GERD.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995)

3.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for a left 
shoulder disorder, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).

4.  Service connection is not warranted for the veteran's 
recurrent left shoulder dislocations.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2005).

5.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for a 
skin disorder, currently diagnosed as lipoma, the benefit 
sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.159 (2005); 
38 C.F.R. § 3.156(a) (2003).

6.  The criteria for a rating in excess of 50 percent for the 
veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2005).

7.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected cervical spine disorder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5243 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005). 

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in October 2003 (and prior to the initial 
adjudication of this claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for sleep apnea, what evidence they would 
obtain, and what evidence he should submit.  This letter 
also, essentially, requested that he provide any medical 
evidence in his possession that pertained to this claim.  The 
Board finds that the notice requirements set forth have been 
met, because while the veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date - i.e. the latter two elements of 
service connection, noted above - for the disability on 
appeal, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim for service 
connection for sleep apnea, and as such, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Regarding the applications to reopen claims of service 
connection for a left shoulder disability and skin disorder, 
letters dated in January and June 2004, respectively, 
informed the veteran of the evidence necessary to reopen 
these claims, what evidence they would obtain and what 
evidence he should submit.  These letters also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to these claims.  

The Board finds that the notice requirements set forth have 
been met regarding these claims, and points out that as 
neither is a claim for service connection - rather, 
applications to reopen claims for service connection - the RO 
was not under a duty to notify the veteran with respect to 
all five elements of a service connection claim, to include 
that a disability rating and an effective date for the award 
of benefits would be assigned if service connection was 
ultimately awarded for these claimed disabilities (as alluded 
to above, Dingess/Hartman held that such notice was required 
upon receipt of an application for service connection).  The 
Board also notes that although notice with respect to the 
shoulder claim was not provided prior to the initial (i.e. 
currently appealed) adjudication of that claim, such notice 
was provided prior to the most recent adjudication of the 
claim (see the February 2004 Statement of the Case), and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Regarding the veteran's claim for an increased rating for his 
service-connected PTSD, it is noted that in October 2003 (and 
prior to the initial adjudication of this claim) the RO sent 
the veteran a letter that informed him of the evidence 
necessary to substantiate this claim, what evidence they 
would obtain, and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  The Board finds that the notice requirements set 
forth have been met, and notes that as this was an increased 
rating claim, the RO was under no duty to provide 
notification regarding other elements of a service connection 
claim, to include the effective date for any increased award 
if ultimately granted.  

Finally, regarding the claim for an increased initial 
evaluation for the veteran's service-connected cervical spine 
disorder, it is noted that in May 2005 the RO sent the 
veteran a letter that informed him of the evidence necessary 
to substantiate this claim, what evidence they would obtain, 
and what evidence he should submit.  This letter also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to this claim.  The Board 
finds that the notice requirements set forth have been met, 
because while it was not provided prior to the appealed RO 
decision that established service-connected for the disorder, 
it was provided several months prior to the veteran's appeal 
was certified to the Board, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and the veteran has submitted no 
additional evidence or argument with respect to this claim.

With respect to the duty to assist has been satisfied in this 
case, it is noted that all available service medical records 
as well as VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  The veteran has not indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Further, he underwent VA examinations regarding his PTSD, 
cervical spine, and GERD claims.  No examination appears to 
have been accorded regarding the sleep apnea and left 
shoulder claims, but because, as will be noted below, there 
is no indication that the veteran suffers from sleep apnea or 
that a left shoulder disability was aggravated by service, VA 
is under no duty to provide an examination.  See 38 U.S.C.A. 
§ 5103A(d)(2).  With respect to his skin disorder claim, an 
examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii).  VA 
has also assisted the veteran and his attorney throughout the 
course of this appeal by providing them with the SOCs and the 
SSOCs which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board notes that there is no indication of GERD or sleep 
apnea in the veteran's service medical records, to include 
his March 1969 release from active duty examination.  In 
fact, this examination clinically evaluated the veteran's 
genitourinary (GU) system as normal.  

The Board acknowledges that the post-service medical records 
contain evidence of chronic sleep impairment, to include 
nightmares.  However, this refers to symptomatology 
associated with the service-connected PTSD.  A claimant may 
not be compensated twice for the same symptomatology.  
38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The 
Board acknowledges that sleep apnea is evaluated under its 
own separate and distinct Diagnostic Code - 6847 - but this 
claim does appear to raise the issue of pyramiding, which is 
prohibited under the regulations.

More importantly, no competent evidence appears to be of 
record which actually diagnoses the veteran with sleep apnea.  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  In the 
absence of proof of present disability there can be no valid 
claim.  Thus, the preponderance of the evidence is against 
the sleep apnea claim, and it must be denied.

With respect to the GERD claim, the Board notes that there 
are diagnoses of such a disability in the post-service 
medical records, but these diagnoses first appeared many 
years after service.  For example, there was no findings of 
GERD on a June 1987 VA medical examination.  In fact, the 
digestive system was found to be normal on this examination.  

With regard to the long evidentiary gap in this case between 
active service and the earliest gastrointestinal complaints, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  Thus, the lack of any objective 
findings in the competent medical evidence of GERD is itself 
evidence which tends to show that this disability did not 
have its onset in service or for many years thereafter.

The Board further notes that no competent medical evidence 
appears to be of record which relates the etiology of the 
veteran's GERD to his period of active duty.  Consequently, 
the preponderance of the evidence appears to be against a 
finding that this disability is directly related to active 
service.  However, the veteran has also contended that the 
GERD developed secondary to his service-connected PTSD.  

In this regard, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

To address the veteran's contentions of secondary service 
connection, he was accorded a VA medical examination in 
November 2004.  Following examination and review of the 
claims folder, the examiner opined that the veteran's 
gastrointestinal (GI) condition, which was the symptomatology 
most related to GERD, was less as likely as not caused by or 
secondary to his service-connected PTSD.  However, regarding 
aggravation, the examiner stated that there appeared to be a 
permanent aggravation in that the veteran described a history 
that essentially every time he had symptomatology of PTSD, it 
was accompanied by his gastrointestinal symptoms of reflux 
symptomatology, and, therefore, constituted a regular, 
permanent aggravation.

In light of the opinion of the November 2004 VA examiner, an 
opinion was requested from a different VA clinician in May 
2005 as to how the veteran's GERD would be present if the 
PTSD did not exist, and what increased symptoms were due to 
the PTSD.  The VA clinician summarized the baseline symptoms 
of the veteran's GERD, but noted that with treatment they 
were well-controlled and essentially absent with the 
exception of flare-ups which caused symptoms that broke 
through the typical daily treatment regimen.  The 
precipitating factors causing the flare-ups, as described by 
the veteran, were the anxiety and nervousness which were part 
of the symptom complex he experienced during flare-ups or 
exacerbations of his PTSD.  Moreover, the clinician opined 
that the frequency for such events (that is 
exacerbations/flare-ups of PTSD symptoms) leading to the GI 
disturbance of breakthrough symptoms of GERD, averaged per 
the veteran's history 42-56 times (or day) per year (6-8 
weeks per year).  Further, the VA clinician provided a 
detailed rationale in support of this opinion.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions, an 
accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Further, in Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

Based on the opinions of both the November 2004 VA examiner 
and May 2005 VA clinician, the Board finds that the competent 
medical evidence reflects that even though the GERD did not 
develop secondary to the service-connected PTSD, it has been 
aggravated by this disability.  Taking into consideration 
both the Court's holding in Allen, supra, as well as the 
benefit of the doubt doctrine, the Board finds that he is 
entitled to service connection for GERD as having been 
aggravated by his service-connected PTSD.


II.  New and Material Evidence

Service connection was previously denied for both a left 
shoulder disorder and a skin disorder by a September 1987 
rating decision.  Although the veteran initiated an appeal of 
this decision by filing a timely Notice of Disagreement, he 
did not perfect it by filing a timely Substantive Appeal 
after an SOC was promulgated in September 1988.

Thereafter, a June 1998 rating decision found that new and 
material evidence had not been received to reopen the 
previously denied left shoulder claim.  The veteran was 
informed of this decision, including his right to appeal, and 
he did not appeal.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that regulations adopted by VA in August 
2001 included changes to the standard for determining new and 
material evidence, and provides for limited assistance to 
claimants seeking to reopen previously denied claims.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,628-45,629 (August 29, 2001).  Here, the veteran's 
left shoulder claim was filed prior to August 29, 2001, and, 
as such, these changes are not applicable with respect to 
this claim.  The lipoma claim was received after August 2001, 
and thus the revised regulatory provisions are applicable.

The evidence on file at the time of the prior denials 
included the veteran's contentions, his service medical 
records, as well as post-service medical records which cover 
a period through 1987.

A.  Left Shoulder

For claims filed prior to August 21, 2001, the provisions of 
38 C.F.R. § 3.156(a) (2001), provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).   

The evidence on file at the time of the last prior denial 
reflects that the veteran reported a history of left shoulder 
separation times 3 on his January 1967 Report of Medical 
History.  Nevertheless, his upper extremities were clinically 
evaluated as normal on the concurrent enlistment examination.  
Further, there does not appear to be any treatment for left 
shoulder problems in the service medical records.  On his 
March 1969 release from active duty examination, his upper 
extremities were again evaluated as normal.

The post-service medical records include various reports of 
VA hospitalization, including periods from July to August 
1984, and February 1985.  However, these reports do not 
reflect he was diagnosed with a chronic left shoulder 
disorder during these periods of hospitalization.

On a June 1987 VA medical examination, the veteran reported, 
in part, that he first noted a left shoulder separation when 
he was serving overseas in Vietnam, and that it had recurred 
several times.  However, he had had no difficulty with 
dislocation of the shoulder for at least the past 10 years.  
On examination, the left shoulder joint showed full range of 
motion, but it was noted that he was reluctant to raise the 
arm above the head for fear of dislocating the shoulder joint 
inferiorly.  Diagnoses included history of left shoulder 
separation or dislocation.

The September 1987 rating decision denied service connection 
for multiple disabilities, including the left shoulder and 
claimed skin disorder, because there was no evidence of 
treatment in service for any of the claimed disabilities.

The subsequent June 1998 rating decision found that new and 
material evidence had not been received to reopen the 
previously denied left shoulder claim.  In pertinent part, 
the rating decision noted that correspondence had been sent 
to the veteran in April 1998 requesting new and material 
evidence, but he did not respond.

The evidence received since the last prior denial includes 
additional contentions from the veteran, as well as 
additional post-service medical records which cover a period 
through 2005.

The Board notes that the additional post-service medical 
records reflect treatment for current left shoulder problems.  
For example, records dated in 1997, 1999, 2002 and 2003 show 
treatment for left shoulder pain and recurrent dislocations.  
In addition, a statement from a private chiropractic clinic 
dated in April 2000 noted that the veteran had been treated 
for a variety of musculoskeletal problems during the past 
several years, and that one of these problems was episodic 
flare-ups and persistent symptoms of his left shoulder.  As 
indicated above, no competent medical evidence of a current 
left shoulder disorder was of record at the time of the last 
prior denial.  

More importantly, an April 2000 statement from C. A. B., 
P.A.C., noted that his clinic had treated the veteran for 
many years since his discharge from service; that he had been 
treated for persistent left shoulder pain and his left 
shoulder had been dislocated on at least 3 occasions; the 
veteran had provided physical exams and some of his medical 
records from his military service, which reflected that he 
had his left shoulder problem therein; and he disclosed that 
he did not have a shoulder problem prior to entering military 
service.  Further, a December 2002 statement from a hospital 
corpsman noted that he administered care to the veteran for 
an anterior subluxation of the left shoulder close to or 
right after Christmas of 1968 or New Year's 1969.  As such, 
this evidence goes to the reason for the original denial of 
service connection for a left shoulder disorder.  Therefore, 
the Board finds that this evidence bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In short, new and material evidence has been 
received pursuant to 38 C.F.R. § 3.156(a) (2001).

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now adjudicate the merits of the 
underlying service connection claim.  Upon reopening, the 
presumption that the additional evidence is true without 
regard to other evidence of record no longer applies.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Here, the 
veteran reported at the time of his enlistment that he had a 
history of left shoulder dislocations times 3.  The Board 
acknowledges that history provided by the veteran of the pre-
service existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1).  However, it will be considered together with 
all other material evidence in determinations as to 
inception.  Given the specific nature of the veteran's 
history of left shoulder dislocations at the time of his 
enlistment, the Board finds that this disability was noted at 
the time of his entry into service.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

The veteran has contended that he was treated for left 
shoulder problems, to include dislocation, during active 
service.  Further, the December 2002 statement from the 
hospital corpsman supports this assertion.  Nevertheless, the 
medical evidence does not reflect that the disability 
actually increased in severity during service as his upper 
extremities were clinically evaluated as normal on both his 
January 1967 enlistment examination and the March 1969 
release from active duty examination.  Thus, the evidence 
indicating in-service treatment for left shoulder dislocation 
appears to be no more than a temporary flare-up of the 
preexisting condition, and not a permanent worsening thereof.  
See Davis, supra; Hunt, supra.

Moreover, there was no indication of any current left 
shoulder impairment on the June 1987 VA medical examination, 
and the first evidence of post-service treatment appears to 
be many years following separation from service.  See Maxson 
v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000) (In determining 
whether a pre-existing condition was aggravated by military 
service, evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.)

For the reasons, the Board finds that the veteran's pre-
existing left shoulder disorder was not aggravated by his 
active service.  Therefore, the claim must be denied.

B.  Lipoma

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) (2005) provides that a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The evidence on file at the time of the last prior denial 
reflects that there was no treatment for skin problems in the 
service medical records.  In fact, the veteran's skin was 
clinically evaluated as normal on his March 1969 release from 
active duty examination.

The post-service reports of VA hospitalization on file at the 
time of the last prior denial do not contain any findings of 
a chronic skin disorder.  At the June 1987 VA medical 
examination, the veteran contended, in part, that he had a 
skin disorder due to in-service Agent Orange exposure.  
However, on examination, his skin was found to be entirely 
normal with no rash present any place.  Moreover, the 
examiner stated that there was no discernible evidence of any 
disease or involvement secondary to Agent Orange.

As stated above, the September 1987 rating decision denied 
service connection for multiple disabilities, including the 
left shoulder and claimed skin disorder, because there was no 
evidence of treatment in service for any of the claimed 
disabilities.  Further, as with the left shoulder claim, the 
evidence received since the last prior denial includes 
additional contentions from the veteran and post-service 
medical records which cover a period through 2005.

The record reflects that the veteran continues to maintain 
that he has a current skin disorder due to Agent Orange 
exposure while on active duty.  He initially claimed that he 
had fatty tumors of the nose, neck, ears, chest, back, ribs, 
and breast bone, which has been characterized as lipoma.  
Nevertheless, similar contentions were advanced by the 
veteran at the time of the last prior denial in September 
1987.  Thus, this evidence is cumulative and redundant of 
that previously of record.

The additional post-service medical evidence does include 
findings of a current skin problem.  For example, records 
dated in August 1989 shows diagnoses of skin tag, right 
thigh, and lipoma, anterior mid-abdomen.  Records dated in 
July 1998 note complaints of itching, and diagnosed 
urticaria/pruritus.  However, even in the pruritic areas, 
examination showed no rash.  In May 1999, he was treated for 
superficial phlebitis of the lower extremities.  Subsequent 
records from October 1999 show findings of cellulitis.  As 
indicated above, there was no evidence of a current skin 
disorder at the time of the last prior denial.  However, it 
does not appear that this evidence presents a reasonable 
possibility of substantiating the claim as there is still no 
competent medical evidence which relates current skin 
problems to active service.  This includes the fact that the 
medical records do not show a diagnosis of any skin disorder 
which is presumptively associated with herbicide exposure 
under 38 C.F.R. § 3.309(e).  

For the reasons stated above, the Board finds that although 
the evidence received since the last prior denial of service 
connection for a skin disorder was not previously submitted 
to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  Thus, 
new and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a) (2005).  Inasmuch as new and material 
evidence has not been received, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).


III.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown - that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings - does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  As 
mentioned in the Introduction, the veteran's current cervical 
spine claim is an appeal from the assignment of an initial 
rating.  Therefore, the holding of Fenderson is applicable in 
evaluating this issue.


A.  PTSD

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

PTSD, with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships is to be 
evaluated as 50 percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

The Board acknowledges that the veteran's PTSD is manifest, 
in part, by depression, anxiety, and chronic sleep 
disturbance to include nightmares.  However, as indicated 
above, such symptomatology is contemplated by the 30 percent 
rating.  As such, it does not warrant a rating in excess of 
50 percent.

As will be explained below, the veteran's PTSD does not 
result in occupational and social impairment with reduced 
reliability and productivity due to suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control with periods of violence; spatial 
disorientation; and/or neglect of personal appearance and 
hygiene.  

During an April 2004 examination, the veteran reported that 
he took a bath about once a week, that his teeth cleaning was 
about the same, that he was not doing much cleaning anymore, 
that he let things go, that he did laundry once in awhile and 
would re-wear his clothes.  He also reported that there was 
no new legal history since his last VA PTSD examination in 
January 1999, that he thought about different combat 
operations on a daily basis, flashbacks nearly every day, 
that talking or thinking about the stressful military 
experiences made his PTSD symptoms even worse.  

On mental status examination, he exhibited severe restriction 
in affect, his speech was monotone, and while he was oriented 
to the year he was not oriented to the month or day of the 
month.  His attention and concentration was poor.  However, 
the examiner had some question as to whether the veteran was 
being entirely candid in his responding as he was reporting 
some responses that appeared to be approximate answers, and 
that those were typical of people who exaggerated 
symptomatology.   

The examiner had previously noted in the examination report 
that the veteran came in with a sheet filled out with 
specific information pertaining to the criteria for PTSD.  He 
did not have this right out in front of the examiner, but was 
hiding it in his appointment form.  Therefore, the examiner 
questioned him about this and asked that he give it to him, 
at which point the veteran stated that he was informed by his 
therapist to give it to the examiner.  However, the examiner 
indicated that the veteran had not seen his therapist in over 
4 months, and that when the therapist was contacted after the 
examiner she indicated that in no way would she ever 
encourage or tell a veteran to write down their symptoms to 
bring to a compensation and pension evaluator.  The therapist 
did indicate that she encouraged veterans to journal their 
feelings about their trauma and interventions that were 
related to specific symptoms.  The examiner stated that the 
latter was not the case for the veteran's piece of paper, and 
that if it was the case he would have no reason to hide that 
piece of paper from the examiner.  In addition, after the 
evaluation the veteran came in and yelled at the examiner, 
stating that the examiner had accused him (the veteran) of 
"cheating" as he had a "cheat sheet."  Based on the 
foregoing, the examiner opined that this behavior provided 
confirmation of the veteran's evasiveness for an increase for 
PTSD.  

It is pointed out that the veteran has also criticized the 
clinician who conducted the April 2004 VA examination, to 
include in his July 2004 Notice Disagreement.  

In any event, the veteran subsequently underwent a new VA 
PTSD examination in July 2004, at which the examiner noted 
that the claims folder had been reviewed.  In pertinent part, 
the examiner noted that the veteran needed no help with 
personal hygiene, although he reported that he was less 
attentive to his hygiene than he had been in the past.  
Further, the veteran was found to be causally dressed, and 
his hygiene appeared appropriate.  Moreover, prior records 
from January 2002 noted that he was casually dressed and 
appropriately groomed, while records from March 2002 note 
that he was very well groomed and dressed.  Records from 
April 2003 note that he wore very casual, clean clothes.  As 
such, it does not appear his PTSD has resulted in neglect of 
personal appearance and hygiene.  

The findings noted in the preceding paragraph also indicate 
that the veteran does not experience obsessional rituals 
which interfere with routine activities; nor near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  This finding 
is further supported by the fact that the July 2004 VA 
examiner noted that the veteran exhibited no bizarre 
behavior.  In addition, his thought process revealed no 
looseness of association or flight of ideas, and thought 
content showed no delusions, grandiosity, or paranoia.  There 
were also no hallucinations.

The July 2004 VA PTSD examination found that the veteran was 
oriented to time, person, place, and situation.  Accordingly, 
his PTSD is not manifested by spatial disorientation.

Records from January 2002 noted that the veteran's speech was 
spontaneous and goal directed.  Subsequent records from March 
2002 found his speech to be of normal volume, pace, and tone.  
In addition, records from April 2003 found his speech to be 
clear, coherent, logical, and goal directed.  Moreover, his 
speech was found to be of normal tone and pacing on the July 
2004 examination, although it was somewhat decreased in 
volume.  As such, the PTSD has not resulted in his speech 
being intermittently illogical, obscure, or irrelevant

The Board notes that there is evidence that the veteran's 
PTSD has resulted in irritability.  However, the record does 
not reflect that this irritability has resulted in periods of 
violence.  For example, the July 2004 VA examination found 
that he appeared irritable, but not hostile.  Moreover, it 
was noted that he was not a danger to himself or others.  

The competent medical findings noted in the preceding 
paragraph also reflect that his PTSD is not manifest by 
suicidal ideation.  Moreover, the treatment records from 
January 2002, March 2002, and April 2003 all found that there 
was no suicidal ideation.

The Board acknowledges that there is evidence that the 
veteran's PTSD has resulted in difficulty in adapting to 
stressful circumstances, including work and a work-like 
setting.  For example, the July 2004 VA examiner found that 
the veteran appeared to have few effective mental mechanisms 
to help him cope with stress, and, consequently, he was 
rather quickly overwhelmed in stressful situations and showed 
symptoms of depression and panic.  Nevertheless, this one 
symptom in and of itself does not warrant the next higher 
rating of 70 percent, especially as none of the other 
requisite symptomatology for such a rating is present.  

The Board also acknowledges that the veteran's PTSD has 
resulted in occupational and social impairment.  During the 
April 2004 VA psychiatric examination, the veteran reported 
that his social functioning consisted of living with a friend 
(who was also a veteran), seeing his brother nearly every 
day, and fishing with other friends occasionally during the 
spring and summer.  He noted that he was working as a card 
dealer at a casino, but feared he may lose his job due to the 
amount of leave he had been taking.  During the July 2004 
examination, the veteran related that he was living with his 
brother in a small community and had just (that same month) 
left his job.  He related that he had difficulty maintaining 
relationships and was constricted occupationally.

It is noted that all compensable evaluations under the 
schedular criteria include such impairment.  Therefore, the 
issue is whether the level of the veteran's occupational and 
social impairment is of such severity as to warrant a rating 
in excess of 50 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the global assessment 
of functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

The Board notes that records dated in January 2003 assigned a 
GAF score of 47, and that GAF scores of 41 to 50 reflects 
serious symptoms, OR any serious impairment in social, 
occupational, or school functioning.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  However, subsequent treatment records from 2003, to 
include group therapy notes, show GAF scores ranging from 52 
to 58, and primarily in the mid-50s range.  GAF scores of 51 
to 60 reflect a moderate level of impairment, OR moderate 
difficulty in social, occupational or school functioning.  
DSM-IV; Carpenter, supra.  Moreover, the July 2004 VA PTSD 
examination assigned a GAF score of 55, and specifically 
stated that it indicated moderate symptomatology.  

In summary, all of the clinicians who have evaluated the 
severity of the veteran's PTSD since January 2003, to include 
the April and July 2004 examiners, have concluded that it has 
resulted in no more than moderate occupational and social 
impairment.  Consequently, and in addition to the other facts 
laid out above, the Board finds that the veteran's PTSD is 
adequately compensated by the current rating of 50 percent, 
and that he does not meet or nearly approximate the criteria 
for the next higher rating of 70 percent under Diagnostic 
Code 9411.  Therefore, the claim must be denied.


B.  Cervical Spine

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The General Rating Formula for Disease and Injuries of the 
Spine, provides that, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted with forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  Unfavorable ankylosis of the 
entire cervical spine warrants a 40 percent rating.  When 
there is unfavorable ankylosis of the entire thoracolumbar 
spine, a 50 percent rating is assigned.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
38 C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id. at Note (2).  Additionally, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

The record reflects that the veteran's cervical spine is 
manifested by pain and resulting functional impairment, to 
include limitation of motion.  However, the record does not 
reflect that even when taking into account his complaints of 
pain his cervical spine is of such severity as to constitute 
severe limitation of motion, nor is there forward flexion to 
15 degrees or less.  For example, on a November 2004 VA 
examination he had forward flexion to 35 degrees and 
extension essentially to 15 degrees.  Granted, he had pain 
essentially throughout that range of motion extension and 
flexion.  Further, repeated extension and flexion increased 
the pain.  However, there was a very mild increase in 
weakness, and minimal incoordination and mild fatigability.  
Lateral flexion to the right was to 30 degrees, at which 
point he experiences pain, and 40 degrees lateral flexion to 
the left, at which point there was pain and fully.  The 
DeLuca examination mildly increased the pain, mild weakness, 
no significant lack of coordination.  He could rotate to 30 
degrees to the right and feel pain at the endpoint and 40 
degrees to the left with pain at the endpoint.  The DeLuca 
examination mildly increased the pain, and there was a mild 
increase in weakness, but no incoordination or fatigability 
was appreciated.  Moreover, a thorough review of the 
treatment records does not indicate any range of motion 
findings that would warrant a rating in excess of 20 percent 
under either the "old" or the "new" criteria.

The Board further notes that there is no competent medical 
finding of ankylosis of the cervical spine.  Moreover, the 
range of motion findings, even though they indicate 
limitation and pain, do not reflect that the cervical spine 
is fixed in either flexion or extension.

In light of the foregoing, the Board finds that there are no 
distinctive period(s) where the severity of the veteran's 
service-connected cervical spine disorder met or nearly 
approximated the criteria for a rating in excess of 20 
percent.  Accordingly, the preponderance of the evidence is 
against this claim, and it must be denied.



For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
except for the claim for service connection for GERD.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See Gilbert, 1 Vet. App. at 54; see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for GERD is granted.

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a left 
shoulder disorder, the claim is reopened.  To this extent 
only, the benefit sought on appeal is allowed.

Entitlement to service connection for a left shoulder 
disorder is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a skin 
disorder, currently diagnosed as lipoma, the benefit sought 
on appeal is denied

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, is denied.

Entitlement to an initial rating in excess of 20 percent for 
cervical spine disorder is denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


